Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 4 are pending in this application. Claims 1 – 4 are independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung, Myung Cheul (US-20130324141-A1, hereinafter simply referred to as Jung).

Regarding independent claims 1 and 2, Jung teaches:
A method of user equipment (UE) (e.g., MTC UE (FIG. 7) of Jung) configured to communicate with a network (e.g., 3GPP network (FIG. 7) of Jung) (See at least Jung, ¶ [0078], FIG. 7; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…"), the method comprising: including, in an Radio Resource Control (RRC) message (e.g., RRC connection request message (RRCConnectionRequest) of Jung), an establishment cause (e.g., establishment cause of Jung) configurable to include any (e.g., emergency, high priority access, mt-access, mo-signaling, mo-data, etc. of Jung) (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…") including: a mobile terminating access (mt-Access) indicator (e.g., mt-access of Jung), a mobile originating data (mo-data) indicator (e.g., mo-data of Jung), and at least one further indicator of mobile originating data (e.g., mo-signaling of Jung) (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…"); and transmitting, to the network, the RRC message including the establishment cause (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc…").

Regarding independent claims 3 and 4, Jung teaches:
A method of a network device (e.g., eNB (FIG. 8) of Jung) communicating with a user equipment (UE) (e.g., MTC UE (FIG. 7) of Jung) (See at least Jung, ¶ [0082, 0083], FIGS. 7, 8; "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…"); and receiving, from the UE, an Radio Resource Control (RRC) message, the RRC message (e.g., RRC connection request message (RRCConnectionRequest) of Jung) including an establishment cause (e.g., establishment cause of Jung), wherein the establishment cause is configurable to include any of a plurality of different cause indicators (e.g., emergency, high priority access, mt-access, mo-signaling, mo-data, etc. of Jung) including: a mobile terminating access (mt-Access) indicator (e.g., mt-access of Jung), a mobile originating data (mo-data) indicator (e.g., mo-data of Jung), and at least one further indicator of mobile originating data (e.g., mo-signaling of Jung) (See at least Jung, ¶ [0078, 0082, 0083], FIGS. 7, 8; "…With reference to FIG. 7, an MTC UE can communicate with an MTC server through the 3GPP network…", "…With reference to FIG. 8, an MTC UE (UE) transmits a RRC connection request message (RRCConnectionRequest) requesting RRC connection establishment to a BS at S810…", "…The RRC connection request message includes a UE ID (Identity), establishment cause, etc…The establishment cause is information related to a cause for which the MTC UE makes a request for connection establishment, including emergency, high priority access, mt-access, mo-signaling, mo-data, etc.…").





















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666